735 N.W.2d 236 (2007)
SUN/FOREST, L.L.C., Sun/Forest Holdings, L.L.C., Sun/Communities Operating Limited Partnership, Sunchamp, L.L.C., Sunchamp Holdings, L.L.C., Sun Communities, Inc., Gary A. Shiffman, and Arthur A. Weiss, Plaintiffs-Appellants,
v.
TJ HOLDINGS, L.L.C., Defendant-Appellee.
Docket No. 133733. COA No. 262155.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the motion for admission pro hac vice of J. Alexander S. Barrett and J. Scott Hale is GRANTED. The application for leave to appeal the March 13, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.